Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148750                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  RAYMOND STRUDGEON,                                                                                      David F. Viviano,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 148750
                                                                    COA: 316965
                                                                    MCAC: 12-000027
  BURT WATSON CHEVROLET-PONTIAC,
  L.L.C.,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 9, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2014
           t0519
                                                                               Clerk